Citation Nr: 1534325	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 22, 1995, for the award of a 10 percent rating for a left cheek scar.

(The motion alleging clear and unmistakable error (CUE) in a Board decision dated June 12, 1972 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

To the extent that the Veteran disagreed with the denial in a March 2012 rating decision of earlier effective dates for 10 percent disability ratings for a left mandibular area scar and a left temple scar, as explained below, there is no legal basis for a free standing claim of earlier effective dates for reasons outlined in this decision.  Thus, the Board finds that it would be fruitless to remand for further RO adjudication of these issues.


FINDINGS OF FACT

1.  The Veteran was awarded a 10 percent disability evaluation for a left cheek scar effective March 22, 1995 in a June 1995 rating decision. 

2.  The Veteran was notified of the increased disability evaluation in a July 1995 letter and no appeal as to the effective date was filed. 

3.  The Veteran filed a claim in November 2001 for an earlier effective date for the grant of the 10 percent disability evaluation for a left cheek scar. 


CONCLUSIONS OF LAW

1.  The June 1995 RO rating that awarded a 10 percent disability evaluation for a left cheek scar effective March 22, 1995 is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  An effective date earlier than March 22, 1995 for the assignment of a 10 percent disability evaluation for a left cheek scar is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The United States Court of Appeals for Veterans Claims (Court), has held that VA's duties to notify and assist contained in the VCAA are not applicable to cases, such as this one, involving an earlier effective date claim in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


Regulations and Analysis

By a rating decision dated in June 1995, evaluation of the Veteran's service-connected left cheek scar was increased from noncompensable to 10 percent disabling effective May 22, 1995.  The Veteran did not appeal this rating decision and thus it is final.  38 C.F.R. §§ 20.302, 20.1103 (2014). 

The Veteran subsequently filed a claim in November 2001 contending that he had been entitled to disability payments for his disfiguring scars on his face for all of the years since service.  In July 2011, the Veteran claimed that he should have received the 10 percent disability evaluations for his scars since 1971 and that he had been cheated out of 24 years of compensation.  

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  These provide, in pertinent part, that an effective date of service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2) (2014). 

Generally, the effective date for the grant of an increased rating for a service-connected disability  shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) ; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A claim for increased rating, however, shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The United States Court of Appeals for Veterans Claims (Court) has issued its decision Rudd v. Nicholson, 20 Vet. App. 296 (2006), providing significant legal precedent with regard to the adjudication of claims for an earlier effective date for a VA benefit already granted, where there is of record a prior final RO decision or Board decision which considered and denied a claim for that identical benefit.  In Rudd, the claimant sought benefits that included earlier effective dates for the awards of service connection for various disabilities.  A previous rating decision that assigned an effective date for a grant of service connection became final, and a Board decision that denied an earlier effective date for the grant of service connection was final when issued. 

The Court further indicated that under the established law, there were only two available means by which in pursuing his earlier effective date claims, the Veteran could attempt to overcome the finality of a previous RO decision that assigned the effective dates for service connection - through a request for revision of those decisions based on an allegation of clear and unmistakable error (CUE), or claim to reopen them based upon new and material evidence.  Of those two, because the proper effective date for an award based on a claim to reopen cannot be earlier than the date that claim was received (under 38 U.S.C. § 5110(a) ), only a request for revision of the former decisions premised on CUE could result in the assignment of an earlier effective date.  In Rudd, the veteran had not argued at any point that his request for an earlier effective date should be construed as a motion to revise based on CUE.  The Court concluded that the only remaining possibility was that the veteran's claims each were to be processed as a "freestanding claim" for earlier effective dates - but such a possibility would vitiate the rule of finality, as it applied to the previous final RO rating decisions.  Because the claimant had not raised a proper claim for the earlier effective date sought, the Court determined that there was no basis for consideration of the veteran's effective date claims on the merits, and that the claims must be dismissed. 

In this Veteran's case, the June 1995 rating decision assignment of May 22, 1995 as the effective date for the grant of a 10 percent disability rating for scars of the left cheek became a final decision; the Veteran's claim of CUE is discussed in a separate decision (see introduction); and the Veteran's attempted "freestanding" earlier effective date claim is without legal basis and must be denied. 

For these reasons, the Board finds that there is no legal basis for the Veteran's claim for an earlier effective date.  As in this case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 


ORDER

The claim for entitlement to an effective date prior to May 22, 1995 for the award of a 10 percent rating for a left cheek scar is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


